Citation Nr: 0724908	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement of private medical expenses from 
April 15, 2006, to April 16, 2006.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in June 2005 of the 
Department of Veterans Affairs Medical Center in Portland, 
Oregon.  

At the time of the veteran's death, he had a pending 
application to reopen the claim of service connection for 
otitis externa and a pending claim of service connection for 
colon cancer.  Under 38 C.F.R. § 3.1000, an application for 
accrued benefits by a proper claimant must be filed within 
one year after the date of death, that is, by December [redacted], 
2007. 


FINDING OF FACT

According to a copy of the death certificate, the veteran 
died on December [redacted], 2006, before the Board promulgated a 
decision on the claim for reimbursement of private medical 
expenses from April 15, 2006, to April 16, 2006. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board does not have 
appellate jurisdiction of the claim for reimbursement of 
private medical expenses from April 15, 2006, to April 16, 
2006.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2007, the Board received a copy of the death 
certificate that shows that the veteran died on December [redacted], 
2006, before the Board had promulgated a decision on the 
veteran's claim for reimbursement of private medical expenses 
from April 15, 2006, to April 16, 2006

As the veteran died during the pendency of the appeal, as a 
matter of law, the veteran's claim does not survive his death 
and the appeal must be dismissed because of the lack of 
appellate jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  


ORDER

The appeal of the claim for reimbursement of private medical 
expenses from April 15, 2006, to April 16, 2006, is 
dismissed.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


